Case 3:16-cv-01971-FLW-TJB Document 43 Filed 10/30/20 Page 1 of 2 PageID: 114




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

CAO, et al.                                    :
                                               :
                       Plaintiffs,             :       Civil Action No. 16-1971 (FLW)
                                               :
               v.                              :
                                               :                       ORDER
WAL-MART STORES EAST, LP, et al,               :
                                               :
                       Defendants.             :
                                               :

       THIS MATTER having been opened to the Court by the Magistrate Judge’s Report and

Recommendation, dated October 15, 2020, recommending the dismissal of plaintiffs Kathy and

Robinson Cao’s (“Plaintiffs”) claims with prejudice for failure to comply with the Court’s orders

or otherwise prosecute this matter; it further appearing that the Magistrate Judge, after weighing

the factors set forth in Poulis v. State Farm Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984), found

that dismissal is warranted because “after several years of litigation, Plaintiffs have failed to take

the steps necessary to move this case forward and allow it to come to a resolution. Despite being

given every opportunity to litigate their claims, Plaintiffs have elected to not follow the Court’s

orders and effectively participate in the case,” see Report and Recommendation, October 30, 2020,

at 7; it appearing that this Court’s independent assessment of the Poulis factors also supports

dismissing Plaintiffs’ claims; it further appearing that Plaintiffs have not objected to the Magistrate

Judge’s recommendations; accordingly, for the reasons set forth in the Magistrate Judge’s Report

and Recommendation,

       IT IS on this 30th day October, 2020,

       ORDERED that the Magistrate Judge’s Report and Recommendation dated October 15, 2020,

       is hereby ADOPTED; and it is further
Case 3:16-cv-01971-FLW-TJB Document 43 Filed 10/30/20 Page 2 of 2 PageID: 115




      ORDERED that Plaintiffs’ Complaint is dismissed with prejudice; and it is further

      ORDERED that the Clerk of the Court is directed to close this case.



                                                                /s/ Freda L. Wolfson
                                                                Freda L. Wolfson
                                                                U.S. Chief District Judge
